Title: To James Madison from Arthur Campbell, 29 December 1808
From: Campbell, Arthur
To: Madison, James



Sir,
Lee County Decr. 29th. 1808

There are yet alive a few of the old Whigs in Kentucky, Tennessee, and the Western parts of Virginia.  It would but faintly express their feelings, to say they were pleased with the event of the late Election of President of the United States.  It is an all important triumph at this crisis of American affairs.  When a People are so well united in political sentiments, there are no danger but they will rally around the standard of Independence on trying occasions.
The struggle was not personal, but that of principle; the true Spirit of Seventy Six, with the views of our old task-masters, or rather a jealousy that it might be so.  Nothing is more repugnant to the feelings of an American Whig, than to assimilate the manners and sentiments of the Nation to that of the former government; they fearing that then the transition would be certain to return to Egypt, and submit to all the former badges of slavery.
It is an enigma to some of us the course the House of Representatives, have taken, or rather their Committee in a lengthy Report blaming of France equally with G. Britain.  Had the fact been so, it seems sound policy to pass over the rude treatment of an Ally with silent regret.  If we have to go to War we must have Allies, and certainly America need not hesitate in her choice.  It was a correct and luminous sentiment, expressed by a true Patriot more than ten years ago, "That we owe gratitude to France, justice to England, but subservience to none".  We are in no danger of being subjugated by France.  We are almost another race of men, have different language, customs and manners: therefore cannot unite for ages: with England we have too many flattering relations, and may fear danger from several quarters: for many years to come.  During the term of your Presidency, we have full confidence, that you will carry on what your Predecessors have so nobly begun, the true Spirit of 76.  And may you be blessed with length of days, to see your Countrys Independence secured on an immovable basis.  Accept for myself, and others, our unfeigned devotion and high Respect.

Arthur Campbell

